UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7667


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ROY W. GRAY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    Norman K. Moon,
District Judge. (3:99-cr-00086-nkm-1)


Submitted:    December 11, 2008            Decided:   December 18, 2008


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roy W. Gray, Appellant Pro Se. Jean Barrett Hudson, Assistant
United States Attorney, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Roy W. Gray appeals the district court’s order denying

his 18 U.S.C. § 3582(c) (2006) motion.            We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.             United States v.

Gray, No. 3:99-cr-00086-nkm-1 (W.D. Va. Aug. 4, 2008).

          We deny Gray’s motion to appoint counsel.             We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                   AFFIRMED




                                     2